Tilghman C. J.
The exception is that the referees have acted improperly in not giving further time. We think that the exception is not supported, because Ridge did not inform the referees what evidence he wanted, the reason why he was not able then to produce it, and that he expected to be able to produce it in a reasonable time. A court of justice would not have granted a continuance, unless all these circumstances had been satisfactorily shewn. This court must decide on general principles. It is to be distinctly understood that a naked allegation, that a party desires further time to produce testimony* is not sufficient. It would tend to infinite delay.
Per Curiam, Award confirmed.